J-S77017-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 WELLS FARGO BANK N.A.                    :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 JAMES PATRICK MCKENNA                    :
                                          :
                    Appellant             :   No. 1678 EDA 2018

               Appeal from the Order Entered May 31, 2018
   In the Court of Common Pleas of Montgomery County Civil Division at
                           No(s): 2016-07688

BEFORE:    OTT, J., DUBOW, J., and STRASSBURGER*, J.

MEMORANDUM BY DUBOW, J.:                             FILED MARCH 08, 2019

      Appellant, James Patrick McKenna, appeals pro se from the May 31,

2018 Order entered in the Montgomery County Court of Common Pleas

denying his Motion to Set Aside Sheriff’s Sale. After careful review, we affirm.

      The facts and procedural history, as gleaned from the record, are as

follows. On May 28, 2004, Appellant executed a mortgage and a promissory

note in the amount of $230,680 on property located at 87 Fox Hollow Road in

Pottstown, Montgomery County (“the Property”).        The lender assigned the

mortgage to Appellee, Wells Fargo Bank, N.A.

      Appellant failed to make payments on the mortgage after November 1,

2015. On April 18, 2016, Appellee filed a mortgage foreclosure action seeking

to recover the amounts owed. Following the close of the pleadings, Appellee

filed a Motion for Summary Judgment. On September 5, 2017, the trial court

granted summary judgment in favor of Appellee and entered an in rem


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S77017-18



Judgment against Appellant in the amount of $357,190.29.            This Court

quashed Appellant’s pro se appeal from the September 5, 2017 Order for his

failure to file a brief.     See Wells Fargo Bank, N.A. v. James Patrick

McKenna, Jr., No. 3131 EDA 2017 (Pa. Super. filed April 4, 2018) (per

curiam).

       A sheriff’s sale of the Property took place on February 28, 2018.1 On

March 5, 2018, Appellant filed a “Motion to Set Aside Sheriff’s Sale and Vacate

the Void Judgment.” In his Motion, Appellant asked the court to set aside the

February 28, 2018 sheriff’s sale because the sale price was too low, and to

vacate or set aside the underlying summary judgment, which he alleged was

“inherently illegal.” Motion, 3/5/18, at 2-3. On April 13, 2018, Appellee filed

an Answer to Appellant’s Motion.

       The court held a hearing on Appellant’s Motion on May 30, 2018, at

which Appellant failed to appear. Following the hearing, the trial court denied

Appellant’s Motion, concluding that Appellant had not met his burden of

establishing the existence of “proper cause” to set aside the sale.2 The court

also noted that Appellant’s Motion focused on “issues unrelated to the issues

properly before the court at this stage of the proceedings and fail[ed] to

provide any applicable bases for setting aside a sheriff’s sale.” Trial Ct. Op.,

____________________________________________


1 Appellant had filed a Motion for Supersedeas and Stay of Writ pending
appeal, which the lower court denied on February 7, 2018.

2The lower court docketed the May 30, 2018 Order denying Appellant’s Motion
on May 31, 2018.

                                           -2-
J-S77017-18



7/5/18, at 3. The court highlighted Appellant’s failure to allege that he did

not receive notice of the sale and did not establish the “gross inadequacy of

[the] price paid” by the purchaser. Id.

     This timely appeal followed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.

     Appellant raises the following issues on appeal:

     1. Is it a fundamental error of law that Pennsylvania courts do not
        issue a decree granting or denying the inherently discretionary
        relief in the “foreclosure of a mortgage” and “sale of the
        property by the Sheriff” under Pa.R.C.P. [No.] 1037(d) and
        only after proper petition?

     2. Was the trial court required as a matter of law to vacate the
        underlying “mortgage judgment” obtained by summary
        judgment where the complaint itself failed to conform with a
        substantive rule of court at Pa.R.C.P. [No.] 1024 (a) & (c) in
        the verification of pleadings, and did this in effect allow a
        “champertous” suit to proceed in the name of an unverified
        plaintiff while actually underwritten by the nonparty debt
        collector?

     3. Was the sheriff sale illegal or unlawful by “shorting” the Writ of
        Execution and selling the property for less than the total of “the
        judgment, interest and costs” as established in Kaib v. Smith,
        684 A.2d 630, 632 (Pa. Super. 1996), and did this “short sale”
        therefore fail to divest the mortgagor of his title as an
        “incomplete payment?”

     4. Does the failure of Pennsylvania law to require “adequate
        compensation” at “fair price” for the “public taking” by a “public
        officer” in a “sheriff sale” make an unconstitutional breach of
        substantive property and due process rights?

     5. Was the [Appellee’s] mortgage judgment a clog on the equity
        of redemption for being twice the sale price and the court must
        therefore set aside the sheriff sale and that the failure to do so
        was a manifest abuse of discretion?




                                     -3-
J-S77017-18


     6. Does the failure of Pennsylvania law to guarantee sale price
        redemption make an unconstitutional breach of substantive
        property and due process rights, and that the court must
        therefore order sale price redemption as a matter of law analog
        to the procedure for “judicial tax sales” in this state?

     7. Did the court err as a matter of law in refusing to vacate the
        mortgage judgment where the underlying Complaint failed to
        state any “grounds” for a mortgage foreclosure remedy as
        under Pa.R.C.P. [No.] 1146?

     8. Was [Appellee’s] failure to first present the mortgage note for
        exchange at the “place of payment” pursuant to the PUCC § 3-
        501 or to obtain a discharge as under Gerber v. Piergrossi[,
        142 A.3d 854 (Pa. Super. 2016)] a prima facie fatal defect in
        the underlying complaint where negotiable instruments are
        personal claims barred in foreclosure cases under rules 1141,
        1146 & 1148?

     9. “Mortgage foreclosure” being the wrong form of action for
        “negotiable instruments” (“in rem vs. in personam”), did the
        court err as a matter of law by refusing to strike the “in rem”
        mortgage judgment that obtained on a fictitious and illegal
        personal obligation instead of setting forth the “assignments of
        mortgage debt” as the “real interested party” as under
        Pa.R.C.P. [No.] 1147?

     10. Is it an error of law where real estate is inherently excluded
        from negotiable collateral by definition and therefore
        impossible to state a claim for which relief could be granted,
        relating to both the “Uniform Commercial Code” in the same
        cause of action as for “In Rem mortgage foreclosure against
        land parcels” especially where land is an immovable thing and
        negotiable instruments relate to tokens of exchange for things
        which are actually moveable?

     11. Is a Pennsylvania trial court bound by the Supremacy Clause
        of the United States Constitution to “make nothing by gold or
        silver tender for debt” as under Article 1 Section 10 United
        States Constitution, and therefore all banking debts based on
        the expansion of credit-entries are fictitious claims that cannot
        be given the substance of law unless the courts will render
        judgment in the value of lawful United States gold or silver
        money?



                                    -4-
J-S77017-18


      12. Was it therefore in light of the total circumstances more
         efficient and reasonable to exercise the power of sound
         discretion and impose a “constructive trust” or to recognize
         that the modern banking relationship is a ‘resulting trust’ where
         the mortgagor is actually a securitization trustor with the right
         or equity to see a continuation of the underlying FDIC “fair
         value” guarantee, along with a substantial vicarious interest in
         the benefits of the FDIC “80% loss sharing” arrangement as
         plead within the underlying Motion?

Appellant’s Brief at 11-15 (some capitalization and italics omitted).

      Before we address the merits of Appellant’s issues, we consider whether

they are properly before us. Appellant indicated in his Notice of Appeal in the

instant action that he only sought relief from the Court’s May 31, 2018 Order

denying his Motion to Set Aside Sheriff’s Sale.         However, our review of

Appellant’s Brief indicates that his first, second, seventh, eighth, ninth, tenth,

eleventh, and twelfth issues concern the court’s September 5, 2017 entry of

summary judgment and in rem Judgment in Appellee’s favor, and not the

Order that gave rise to the instant appeal, i.e., the May 31, 2018 Order

denying his Motion to Set Aside Sheriff’s Sale. As noted supra, Appellant

previously appealed to this Court from the September 5, 2017 final Order.

This Court, however, quashed Appellant’s appeal when he failed to file a brief.

Consequently, Appellant forfeited his right to raise any claims challenging the

September 5, 2017 final Order as the appeal period has passed. See Pa.R.A.P.

903(a) (“[T]he notice of appeal . . . shall be filed within 30 days after the entry

of the order from which the appeal is taken.”).

      Thus, we decline to address the merits of the claims presented at Issues

1, 2, 7, 8, 9, 10, 11, and 12.


                                       -5-
J-S77017-18



      We also decline to address the merits of Appellant’s Issue 6, which he

presents as follows: “Does the failure of Pennsylvania law to guarantee sale

price redemption make an unconstitutional breach of substantive property and

due process rights, and that the court must therefore order sale price

redemption as a matter of law analog to the procedure for ‘judicial tax sales’

in this state?” Appellant’s Brief at 13. Rule of Appellate Procedure 2119(a)

requires that an appellant divide the argument section of his brief into as many

parts as there are questions to be argued. See Pa.R.A.P. 2119(a). Appellant

has not, however, included in his Brief an argument section corresponding

with his Issue 6. Thus, we find that Appellant has waived this issue. See

Branch Banking and Trust v. Gesiorski, 904 A.2d 939, 942-43 (Pa. Super.

2006) (“When issues are not properly raised and developed in briefs, when

the briefs are wholly inadequate to present specific issues for review[,] a Court

will not consider the merits thereof.”).

      Next, we turn to the merits of Appellant’s claims that pertain to his

Motion to Set Aside Sheriff’s Sale.

      We review the denial of a motion to set aside a sheriff’s sale for an abuse

of discretion. See Irwin Union Nat. Bank and Trust Co. v. Famous, 4

A.3d 1099, 1102 (Pa. Super. 2010). “[T]he relevant inquiry is whether proper

cause has been shown to set aside the sheriff’s sale.” Id. (citation omitted);

see also Pa.R.C.P. No. 3132. The burden of establishing proper cause by

clear and convincing evidence lies with the petitioner. See id. “Sheriff’s sales

have been set aside where the validity of the sale proceedings is challenged,

                                      -6-
J-S77017-18



a deficiency pertaining to the notice of the sale exists, or where misconduct

occurs in the bidding process.” Id. (citation omitted).

      In Appellant’s third and fifth issues, he baldly asserts that the sheriff’s

sale was “illegal” because the sale proceeds were less than the amount of the

Judgment entered against him. Appellant’s Brief at 45-47, 49-59.

      Mere inadequacy of the sale price of real estate is not sufficient to set

aside a sheriff's sale.   Fidelity Bank v. Pierson, 264 A.2d 682, 684 (Pa.

1970); Continental Bank v. Frank, 495 A.2d 565, 568-69 (Pa. Super.

1985). However, it has long been established that “gross inadequacy” of price

is a sufficient basis. Capozzi v. Antonoplos, 201 A.2d 420 (Pa. 1964). The

presumption is that at a duly advertised public sale the price received is the

highest and best obtainable. Blue Ball Nat. Bank v. Balmer, 810 A.2d 164,

167 (Pa. Super. 2002).

      With respect to Appellant’s challenge to the adequacy of the sale price,

the trial court found that Appellant failed to establish the “gross inadequacy

of price paid.” Trial Ct. Op. at 3. It emphasized that Appellant failed to attend

the hearing on his Motion to Set Aside Sheriff’s Sale, and, thus, did not provide

any evidence to support his claim. See id. We agree with the trial court.

Thus, Appellant’s claims raised in Issues 3 and 5 do not warrant relief.

      In his fourth issue, Appellant claims that the sheriff’s sale amounted to

a public taking of his private property for which he was entitled to

compensation. Appellant’s Brief at 47-49. Appellant has not supported this

averment with citation to any relevant authority. Appellant has, therefore,

                                      -7-
J-S77017-18



waived this claim.   See Pa.R.A.P. 2119(a); Connor v. Crozer Keystone

Health Sys., 832 A.2d 1112, 1118 (Pa. Super. 2003). (citation omitted)

(“Where the appellant has failed to cite any authority in support of a

contention, the claim is waived.”).

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/8/19




                                      -8-